Case 17-10625-mdc          Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41           Desc Main
                                     Document     Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :   CHAPTER 13
  IN RE:                                         :
                                                 :   BANKRUPTCY NO. 17-10625 (MDC)
  GARY GRIMM,                                    :
                                                 :   Hearing Date: May 15, 2020
                          Debtor.                :   Hearing Time: 10:30 a.m.
                                                     Hearing Place: Courtroom 2
                                                 :

   OBJECTION OF MONTGOMERY COUNTY TAX CLAIM BUREAU TO MOTION
   FOR RECONSIDERATION OF COURT’S ORDER OF MARCH 12, 2020 DENYING
  MOTION TO RECONSIDER OCTOBER 21, 2019 CONFIRMING CHAPTER 13 PLAN

          Montgomery County Tax Claim Bureau (“MCTCB”), by and through undersigned

 counsel, hereby files the following objections (the “Objections”) to the motion of Gary Grimm

 (the “Debtor”) for reconsideration of this Court’s March 12, 2020 Order denying the Motion of

 Gary Grimm to reconsider the October 21, 2019 Order confirming the Debtor’s plan of

 reorganization (the “Motion”). In support of its Objections, MCTCB states as follows:

 I.       PARTIES AND JURISDICTION

          1.      On or about January 27, 2017 (the “Petition Date”), more than three years ago, the

 Debtor filed a voluntary petition for relief under Chapter 13 of the United States Bankruptcy

 Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

          2.      This Court has jurisdiction over this Objection pursuant to 28 U.S.C. § 1334 and

 Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 3007.

          3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and/or 1409.

 II.      BACKGROUND AND OBJECTION

          4.      MCTCB hereby joins in any and all objections filed by the Debtor’s other

 creditors and/or the United States Trustee, to the extent not inconsistent herewith.

          5.      The long and tortured history of the Debtor’s more than three (3) year old Chapter



 4837-6178-9628
Case 17-10625-mdc             Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41            Desc Main
                                        Document     Page 2 of 10



 13 bankruptcy case is well known to this Court. During that time, the bankruptcy case has been

 dismissed for the Debtor’s failure to file documents, then reinstated. The Debtor has further

 been admonished numerous times and had pleadings stricken by the Court for missing deadlines

 and failing to abide by Federal and Local Bankruptcy Rules and the Court’s directives and ex

 parte communications with the Court.

          6.         The Debtor has amended his Chapter 13 Plan on six (6) separate occasions and

 each time, the Plan was unconformable as filed and each iteration of the Plan has been objected

 to by the Chapter 13 Trustee, MCTCB and/or the Debtor’s secured lender.

          7.         Finally, on September 12, 2019, after a contested hearing during which the Debtor

 presented no evidence in support of the Plan and after numerous amendments to the Plan on the

 record and over the Debtor’s objection, the Court confirmed the Plan subject to the following

 requirements:

                  a. The Debtor shall make monthly plan payments to the Chapter 13 Trustee (the

                     “Trustee”) in the amount of $2,157.86 per month commencing on September 29,

                     2019 and continuing on the 28th day of each month for the life of the plan or until

                     allowed claims are paid in full (the “Monthly Payments”).

                  b. The Debtor shall submit a qualified application (the “Application”) to a licensed

                     reverse mortgage lender for a reverse mortgage on his property located at 404

                     Ross Road, King of Prussia, PA (the “Ross Road Property”), on or before

                     December 31, 2019 and deliver a copy of the Application to the Trustee,

                     Montgomery County Tax Claim Bureau (“MCTCB”) and M&T Bank on or

                     before January 7, 2020.




 4837-6178-9628                                       2
Case 17-10625-mdc              Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41             Desc Main
                                         Document     Page 3 of 10



                  c. All allowed claims against the Debtor or the Debtor’s bankruptcy estate, including

                     but not limited to administrative claims, secured claims, priority claims, the

                     Chapter 13 Trustee’s commission and any general unsecured claims (collectively,

                     the “Claims”), shall be paid in full, without exception, on or before March 30,

                     2020 (collectively with the Monthly Payments, the “Plan Payments”); for the sake

                     of clarity, the Plan Payments shall be considered paid by the Debtor once

                     delivered to the Trustee by either money orders or certified checks at the

                     following address: William C. Miller, P.O. Box 1799, Memphis, TN 38101.

                  d. The Debtor is permitted to pay the Plan Payments through (i) the Monthly

                     Payments; (ii) a reverse mortgage on the Ross Road property; and/or (iii) any

                     other lawful third party source; however, should the source of any of the Plan

                     Payments be from a transfer of property of a bankruptcy estate other than the

                     Debtor’s bankruptcy estate, that transfer must be approved by final order of the

                     Bankruptcy Court.

                  e. All Plan Payments shall be made directly to the Trustee to be distributed to the

                     Debtor’s creditors through interim and a final distribution pursuant to the priority

                     scheme established in Part 8 of the Plan.

                  f. If the Debtor fails to (i) timely deliver any of the Monthly Payments as set forth in

                     paragraph one (1) of this Order; (ii) deliver the Application on or before January

                     7, 2020 as set forth in paragraph two (2) of this Order; (iii) pay all Claims in full

                     on or before March 30, 2020 as set forth in paragraph three (3) of this Order; or

                     (iv) if any of the Plan Payments are not negotiable for any reason, the Debtor’s




 4837-6178-9628                                        3
Case 17-10625-mdc             Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41            Desc Main
                                        Document     Page 4 of 10



                     bankruptcy shall be dismissed without a hearing on the certification of the

                     Trustee, MCTCB or M&T Bank.

                  g. MCTCB’s claim, fully secured by first position liens on the 337 East Marshall

                     Street, Norristown, Pennsylvania, is allowed in the amount of $25,215.12 as of

                     March 30, 2020 (the “MCTCB Claim”) and all prior objections of the Debtor

                     having been stricken by order of the Bankruptcy Court or otherwise dismissed,

                     the Debtor shall not file an objection to the MCTCB Claim.

                  h. M&T Bank’s claim, fully secured by second position liens on the Ross Road

                     Property, is allowed in an amount to be provided on or before February 15, 2020

                     and calculated through March 30, 2020 (the “M&T Claim”) and the Debtor shall

                     not file an objection to the M&T Claim.

                  i. Unless specifically disallowed by a final Order of the Bankruptcy Court or

                     withdrawn by the creditor, the following claims shall be allowed and paid in full:

                         i. PECO Energy Company [Claim No. 1-1] in the amount of $2,617.28;

                        ii. MCTCB [Claim No. 2-1] as set forth above;

                        iii. Christian Fellman [Claim No. 3-2] in the amount of $0.00 (disallowed);

                        iv. M&T Bank [Claim No. 4-1] as set forth above;

                        v. Department of the Treasury – Internal Revenue Service [Claim No. 5-2] in

                            the amount of $35,431.70 (objection pending);

                        vi. Municipality of Norristown [Claim No. 6-1] in the amount of $2,118.00;

                       vii. Cavalry Investments, LLC [Claim No. 7-1] in the amount of $2,517.33

                            (objection pending).




 4837-6178-9628                                       4
Case 17-10625-mdc             Doc 328      Filed 05/08/20 Entered 05/08/20 12:47:41                        Desc Main
                                          Document     Page 5 of 10



 A copy of the transcript of the September 12, 2019 hearing was attached to MCTCB’s objection

 the Debtor’s motion to reconsider the Confirmation Order [Docket No. 302] as Exhibit “A” and

 is incorporated herein by reference. 1

          8.       A proposed confirmation order containing all of the Court’s requirements was

 circulated to the Debtor, the Chapter 13 Trustee, M&T Bank on or about September 17, 2019

 and on or about September 19, 2019 the Debtor proposed changes to the proposed Order that

 were, for the most part, completely unacceptable to MCTCB.

          9.       The same day, counsel for MCTCB circulated a revised Order accepting a single

 change that the Debtor Proposed and explaining that the remaining changes were unacceptable.

          10.      The Debtor again raised the same unacceptable objections to the proposed

 confirmation order and on or about October 14, 2019, the undersigned forwarded the proposed

 Order along with the Debtor’s objections to the Court. A copy of the e-mail was attached to

 MCTCB’s objection the Debtor’s motion to reconsider the Confirmation Order [Docket No. 302]

 as Exhibit “B” and is incorporated herein by reference.

          11.      On or about October 21, 2019, the Court entered the Order confirming the

 Debtor’s Plan (the “Confirmation Order”). A copy of the Confirmation Order was attached to

 MCTCB’s objection the Debtor’s motion to reconsider the Confirmation Order [Docket No. 302]

 as Exhibit “C” and is incorporated herein by reference.

          12.      On or about October 31, 2019, the Debtor filed the Motion to Reconsider, but

 failed to file or serve the required Notice of Motion (See L.B.R. 5070-1(a) and 9014-3(e) and

 L.B.F. 9014-3) and therefore, a hearing date was not set for the Motion to Reconsider.

 1
   This Court may take judicial notice pursuant to Fed. R. Evid. 201 (incorporated into bankruptcy cases by Fed. R.
 Bankr. P. 9017) of the dockets and the content of the documents filed in the bankruptcy case for the purpose of
 ascertaining the timing and status of events in the case and facts not reasonably in dispute. See Fed. R. Evid. 201; In
 re Scholl, 1998 Bankr. LEXIS 1059, at *1 n.1 (Bankr. E.D. Pa. Aug. 26, 1998); see also In re Indian Palm Assocs.,



 4837-6178-9628                                             5
Case 17-10625-mdc            Doc 328       Filed 05/08/20 Entered 05/08/20 12:47:41          Desc Main
                                          Document     Page 6 of 10



          13.      Almost two months later, On December 20, 2019, immediately in advance of two

 scheduled court closures due to federal holidays, the Debtor filed a Motion to Expedite the

 improperly filed Motion to Reconsider without any indication of when he when he wanted the

 hearing to take place.

          14.      On or about December 27, 2019, MCTCB filed a Response in Opposition to the

 Motion to Expedite.

          15.      On January 2, 2020, the Debtor filed a Notice of the Motion to Reconsider and

 attempted to set the hearing for January 30, 2020 at 11:00 a.m.

          16.      The next day, on January 3, 2020, the Debtor filed an Amended Motion to

 Expedite the Motion to Reconsider, apparently attempting to moot the Notice of Motion filed the

 day before and requesting that the hearing on the Motion to Reconsider be held on January 7,

 2020. The Debtor further explained that the reason he didn’t comply with the Bankruptcy Rules

 when filing the Motion to Reconsider was because the Court failed to contact him with a hearing

 date and that he was unaware that a Notice of Motion had not been filed with the Court. See

 Amended Motion to Expedite at paragraph 3.

          17.      The same day, January 3, 2020, the Court denied the relief requested in the

 Amended Motion to Expedite the Motion to Reconsider and set the hearing on the Motion to

 Reconsider for January 30, 2020 at 11:00 a.m.

          18.      The Debtor failed to deliver a copy of a qualified application to a licensed reverse

 mortgage lender for a reverse mortgage (the “Application”) on his property located at 404 Ross

 Road, King of Prussia, PA (the “Ross Road Property”) to the Chapter 13 Trustee, MCTCB and

 M&T Bank by January 7, 2020 as required by the Confirmation Order. See Confirmation Order


 Ltd., 61 F.3d 197, 205 (3d Cir. 1995).



 4837-6178-9628                                      6
Case 17-10625-mdc           Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41            Desc Main
                                      Document     Page 7 of 10



 at paragraph 2.

          19.      In accordance with the Confirmation Order, on or about January 8, 2020, MCTCB

 filed a Certification of Default of the Confirmation Order.

          20.      On or about January 17, 2020, the Chapter 7 Trustee filed a Certification of

 Default of the Confirmation Order.

          21.      On or about January 21, 2020, the Debtor filed a response to MCTCB’s

 Certification of Default in which he admitted in paragraph nine (9) that he was in default of the

 Confirmation Order by failing to submit an Application. See the Debtor’s Response to

 MCTCB’s Certificate of default [Docket No. 296].

          22.      On January 24, 2020, MCTCB filed an objection to the Motion to Reconsider the

 Confirmation Order, to which the Debtor responded on January 29, 2020, again admitting at

 paragraph eighteen (18) that he was in default of the Confirmation Order. See the the Debtor’s

 Response to MCTCB’s Objection to his Motion to Reconsider [Docket No. 306].

          23.      On March 12, 2020, the Debtor’s ex parte letter request to adjourn having been

 denied, the Court conducted the hearing on the Motion to Reconsider and denied the Motion.

          24.      On or about March 25, 2020 the Debtor filed a Motion to Reconsider the denial of

 his Motion to Reconsider and later supplemented the Motion to Reconsider on March 30, 2020

 but again failed to file a notice of motion or schedule a hearing date. The Debtor indicated in

 both the current Motion to Reconsider and the Supplement that the Motion would be amended,

 however, no amendment was filed.

          25.      For the reasons stated herein, MCTCB respectfully requests that the Court deny

 the relief sought in the Motion to Reconsider.




 4837-6178-9628                                     7
Case 17-10625-mdc          Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41               Desc Main
                                     Document     Page 8 of 10



 III.     ARGUMENT AND RELIEF REQUESTED

          26.     “The purpose of a motion for reconsideration is to correct manifest errors of law

 or fact or to present newly discovered evidence.” Pazzo Pazzo, Inc. v. New Jersey (In re Pazzo

 Pazzo, Inc.), No. 02-35976 (NLW); 06-1022, 2007 Bankr. LEXIS 450, at *10-*11 (Bankr.D.N.J.

 February 5, 2007) quoting Harsco v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). cert. denied,

 476 U.S. 1171, 106 S. Ct. 2895, 90 L. Ed. 2d 982 (1986). Courts grant reconsideration only

 where a moving party demonstrates that there has been: “(1) an intervening change in the

 controlling law; (2) the availability of new evidence that was not available when the court

 granted the motion . . . or (3) the need to correct a clear error of law or fact or to prevent manifest

 injustice.” Id. quoting Max's Seafood Cafe by Lou-Ann. Inc. v. Quinteros, et al., 176 F. 3d 669,

 677 (3d Cir. 1999); North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

 Cir. 1995).

          27.     It is an accepted legal principle that “courts should grant such motions sparingly.”

 E.g., Cohen v. Prudential Ins. Co., 2010 WL 1257659, at *3 (E.D. Pa. Mar. 25, 2010); Griffin-El

 v. Beard, 2009 WL 1229599, at *3 (E.D. Pa. Apr. 30, 2009).

          28.     “Motions for . . . reconsideration should be granted sparingly and may not be used

 to rehash arguments which have already been briefed by the parties and considered and decided

 by the Court.” Ciena Corp. v. Corvis Corp., 352 F. Supp.2d 526, 527 (D. Del. 2005). Similarly,

 a motion for reconsideration may not be used to give a litigant a “second bite at the apple.” See

 Bhatnagar v. Surrendra Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995).

          29.     A motion for reconsideration “should not be used as a means to argue new facts

 or issues that inexcusably were not presented to the court in the matter previously decided.”

 Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990) (quoted in Bhatnagar,




 4837-6178-9628                                     8
Case 17-10625-mdc          Doc 328    Filed 05/08/20 Entered 05/08/20 12:47:41              Desc Main
                                     Document     Page 9 of 10



 52 F.3d at 1231). It is therefore “improper . . . to ask the Court to rethink what [it] had already

 thought through – rightly or wrongly.” Glendon Energy Co. v. Bor. of Glendon, 836 F. Supp.

 1109, 1122 (E.D. Pa. 1993).

          30.     Like the Debtor’s motion to reconsider the Confirmation Order, the Debtor’s

 current Motion to Reconsider does not allege any of the necessary elements required by courts

 and the Bankruptcy Rules, and therefore must fail.

          31.     As set forth in detail in MCTCB’s objection to the Debtor’s original motion to

 reconsider the Confirmation Order failed to allege any of the necessary elements necessary to

 reconsider the March 12 Order denying his original motion to reconsider the Confirmation

 Order.

          32.     Because the Debtor has failed to allege that there has been an intervening change

 in controlling law, any new evidence that was not available when the Court granted the

 Confirmation Order or the need to correct a clear error of law or fact or to prevent manifest

 injustice, the Motion to Reconsider should be denied.

            [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




 4837-6178-9628                                    9
Case 17-10625-mdc        Doc 328 Filed 05/08/20 Entered 05/08/20 12:47:41              Desc Main
                                Document    Page 10 of 10



          WHEREFORE, for the foregoing reasons and those contained in any objection filed by

 the Chapter 13 Trustee or the Debtor’s other creditors, MCTCB respectfully requests that this

 Court enter the attached Order denying the Motion to Reconsider and grant such other and

 further relief as this Court deems necessary and just.

                                       Respectfully submitted,



 Dated: May 8, 2020                By: /s/ Michael D. Vagnoni
                                       Michael D. Vagnoni, Esquire
                                       OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                       Centre Square West, 34th Floor
                                       1500 Market Street
                                       Philadelphia, PA 19102
                                       215-665-3066 – Telephone
                                       215-665-3165 – Facsimile

                                       Counsel to Montgomery County Tax Claim Bureau




 4837-6178-9628                                   10
